DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 12/05/2022. Claims 21-26 and 29-36 were amended. No claims were newly added. Claims 1-20 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 31, 36 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “the solid core structure comprising a proximal end located externally from the outer corneal layer”, as amended, is rejected because it appears to implicitly recite a method step of implanting the device in the outer corneal layer of the eye. The claim is indefinite because it would be unclear whether infringement occurs when one creates a device that allows the proximal end to be located externally from the outer corneal layer in use, or whether infringement occurs when the device is actually used so that its proximal end is located externally from the outer corneal layer. See IPXL Holdings, LLC v. Amazon. com, Inc., 430 F. 3d 1377 (Fed. Cir. 2005).
For the purpose of examination, this limitation will be interpreted to cover, inter alia, a device having a solid core structure comprising a proximal end that is capable of being located externally from the outer corneal layer.
Regarding claim 31, the limitation “wherein the at least one internal channel of the device further comprises one or more grooves or a plurality of valves comprising one-way, pre-set and/or pressure valves” is unclear because it is not clear whether this limitation means that a single internal channel comprises one or more grooves or a plurality of valves, or whether each internal channel comprises only one groove and only one valve (such that as a whole, a plurality of internal channels comprises a plurality of channels or a plurality of valves).
For the purpose of examination, in light of the specification, this limitation will be interpreted to mean that a single internal channel can comprises one or more grooves or a plurality of valves.
Regarding claim 36, the limitation “The method of claim 35, wherein the device is temporarily retained in the eye during cataract surgery and removed once the cataract surgical procedure is complete” is unclear due to the meaning of “cataract surgery” (it is unclear whether “cataract surgery” is intended to be the same as the claimed “method of surgical cataract removal”), and because the limitation “the cataract surgical procedure” lacks antecedent basis in the claim (the claim has antecedent basis for “a method of surgical cataract removal” and not “cataract surgical procedure”.
Further, if the limitation of “the cataract surgical procedure” is interpreted to refer to the “method of surgical cataract removal”, is unclear how the method can include a step that occurs after the method is carried. For this reason, a skilled artisan cannot reasonably determine the scope of the protection sought by Applicant.
For the purpose of examination, this limitation will be interpreted to cover, inter alia, the method wherein the device is temporarily retained in the eye after the specific method steps of claim 35 are carried out.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-23, 25-29, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coroneo (U.S. Pub. 2011/0028884 A1, hereinafter “Coroneo”).
Regarding claim 21, Coroneo discloses a device for temporary use in cataract surgery and post-operative surgical care (see paras [0038]-[0039]; this limitation appears in the preamble and covers an intended use that does not appear to convey patentable weight to the structure of the device, nonetheless, Coroneo discloses in para [0039] that the device is intended to be removed post-operatively), comprising: 
a solid core structure (see Fig. 3 showing the solid core structure of a shunt; see also para [0039]) adapted to form a peripheral seal with one or more ocular layers, including an outer corneal layer about the device in-situ (see Fig. 3 and para [0039] disclosing that the shunt is flush on the surface of the cornea and is designed to fit “snugly” such that “there will be no leakage around the port” into which the tube is placed), 
the solid core structure comprising a proximal end (“outer end of the tube”; see para [0039]) located externally from the outer corneal layer (para [0039] discloses that the “outer end of the tube will sit flush on the surface of the cornea” such that the “outer end of the tube” is external to the outer corneal layer) and a distal end (the “inner aspect of the tube” which protrudes into the anterior chamber of the eye; see para [0039]) and at least one internal channel connecting the ends (see Fig. 3 and para [0039] disclosing that the tube forms a channel of 1-2 mm in length between the two ends) permitting at least one fluid to pass through the device and balance intraocular pressure (see para [0039] disclosing that the solid core structure is a “pressure spike shunt” which, by its very definition, provides fluid to pass through it in the event of a pressure spike),
and the device further comprising at least one valve positioned within the at least one internal channel of the solid core structure which enhances or promotes movement of physiological fluid out of the proximal end and external of the outer corneal layer of the eye when the intraocular pressure is raised during cataract surgery (see para [0039] disclosing that the tube of the shunt contains a valvular device—itself described in para [0035]—which is closed at normal ocular pressure and opens when intraocular pressure exceeds a predetermined level, e.g., 10 mmHg; the valve promotes movement of physiological fluid during periods of undesirably high intraocular pressure by evacuating the fluid through the shunt). 
It is noted that the limitation that the solid core structure “enhances or promotes movement of physiological fluid out of the proximal end and external of the outer corneal layer of the eye when the intraocular pressure is raised during cataract surgery” recites an intended use of the device. Although apparatus claims can be defined functionally, apparatus claims cove what a device is, not what a device does (see MPEP 2114, citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In this case, while Coroneo does not appear to explicitly disclose that the device is employed during a cataract surgical procedure, Coroneo nonetheless discloses that the device is “designed to fit snugly in a paracentesis port that is routinely made during cataract or other ocular surgery (see para [0039]), such that, at the very least, there is a strong presumption that the device would perform the intended function if employed during a cataract surgical procedure.
Regarding claim 22, Coroneo discloses that the core structure is compressible, deformable or flexible (see para [0027] disclosing that the pressure spike shunt discussed above is formed of a “flexible fluid transfer tube formed of biocompatible material, preferably biocompatible elastomeric material).
Regarding claim 23, Coroneo discloses that the device has a length in the range of 0.01mm to 50mm and is elongate (see para [0039] disclosing that the device 1-2mm in length).
Regarding claim 25, Coroneo discloses that the core structure of the device is circular or ellipsoid in cross-section (see Fig. 3 illustrating a perspective view in which the device is shown to have a circular cross-section; see also para [0039] describing the “diameter” of the shunt, which would apply to a circle), and/or wherein the device has an average cross-section ranging from 0.001mm to 15mm in size (the “and/or” language is interpreted to be optional because the claim is interpreted to mean that the core structure has the claimed cross-sectional shape or the claimed average cross-section size; nonetheless, Coroneo discloses that the tube diameter is 0.4 to 1.2 mm).
Regarding claim 26, Coroneo discloses that the diameter of the cross-section has a sliding gradient and tapers toward the distal end of the structure (see Fig. 3 showing the distal end of the device tapering inward).
Regarding claim 27, Coroneo discloses that an edge of the distal end is beveled, chiseled or sharpened (see Fig. 3 showing that the distal end has a truncated beveled end).
Regarding claim 28, Coroneo discloses that the device is formed from one or more materials biocompatible with ocular tissue, comprising medical grade silicone, silicone polymer, silicone rubber, rubber, latex, Teflon, polypropylene, nylon, plastic, thermoplastic polyurethanes and biodegradable dissolvable material (see para [0033] disclosing that the device is made from silicone [disclosed as “silicon” but understood to mean “silicone”]; see also para [0043] disclosing an exemplary shunt made of silicone).
Regarding claim 29, Coroneo discloses that the structure of the device comprises an annular flange at the proximal end of the core structure (see Fig. 3 showing a flat annular flange lying flush with the outer corneal layer).
Regarding claim 33, it is noted that the limitation “the device is configured for use in cataract surgery to control intraocular pressure” recites an intended use of the device. Although apparatus claims can be defined functionally, apparatus claims cove what a device is, not what a device does (see MPEP 2114, citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In this case, while Coroneo does not appear to explicitly disclose that the device is employed during a cataract surgical procedure, Coroneo nonetheless discloses that the device is “designed to fit snugly in a paracentesis port that is routinely made during cataract or other ocular surgery (see para [0039]), such that, at the very least, there is a strong presumption that the device would perform the intended function if employed during a cataract surgical procedure. Further, as noted repeatedly above, the device is specifically intended to control intraocular pressure, and would expectedly be able to do so during “cataract surgery”.
Regarding claim 34, the limitation “wherein the device is configured to maintain the intraocular pressure is in the range of 3 to 30mmHg  during surgery” recites an intended use of the device; even so, Coroneo discloses that the device maintains intraocular pressure at 10 mmHg or less and closes when “normal ocular pressure” is achieved (see para [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Coroneo in view of Haffner (U.S. Pat. 10,271,989 B2, hereinafter “Haffner”).
Regarding claim 24, Coroneo does not appear disclose that the core structure further comprises a retaining feature selected from: a corrugated outer surface, a screw thread configuration, angled protrusions, in the form of a plurality of feet, flaps or wings evenly spaced in a circumferential manner or an angled annular flap.
Haffner discloses a device for use in cataract surgery and post-operative surgical care comprising a solid core structure 901 (Fig. 18) adapted to form a peripheral seal with one or more ocular layers about the device in-situ (i.e., the device forms a seal between an intermediate portion 905 and the trabecular meshwork 121; see Fig. 18),
the structure comprising a proximal end 902A (Fig. 18) and a distal end 902B (Fig. 18) and at least one internal channel 908 (Fig. 18) connecting the ends, permitting at least one of a fluid or gas to pass through the device and balance intraocular pressure (see col. 22, lines 7-12 disclosing that fluid can pass through the internal channel 908; see also col. 22, lines 51-63 generally describing the purpose of the internal channel 908 within the device to reduce intraocular pressure),
and the device further comprises at least one valve positioned within the internal channel of the core structure (see col. 28, lines 1-19 disclosing a valve between the anterior chamber 120 of the eye and one or more effluent openings 906A/B/C, such that the valve would be located in the internal channel 908; see also col. 28, lines 5-6 disclosing a valve surface “within the implant [901]’) which enhances or promotes movement of physiological fluid out of the eye when the intraocular pressure is raised (see col. 28, lines 1-10 disclosing that the valve, described above, can open when intraocular pressure in the anterior chamber exceeds a predetermined level, allowing the pressure to be relieved as fluid flows through the implant and out of the effluent openings 906A/B/C).
Further, Haffner discloses that the core structure further comprises a retaining feature selected from: a corrugated outer surface, a screw thread configuration, angled protrusions, in the form of a plurality of feet, flaps or wings evenly spaced in a circumferential manner or an angled annular flap (see col. 24, lines 45-65 disclosing the implant including annular grooves along the elongate body of the core structure, which are interpreted to form a corrugated structure).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Coroneo by providing the core structure with a retaining feature selected from: a corrugated outer surface, a screw thread configuration, angled protrusions, in the form of a plurality of feet, flaps or wings evenly spaced in a circumferential manner or an angled annular flap, as taught in Haffner, in order to inhibit migration of the core structure from its implanted position (see Haffner at col. 24, lines 48-51).
Regarding claim 30, Coroneo does not appear to disclose that the structure of the device comprises a plurality of internal channels.
Haffner discloses the device as described above, and further teaches that it may comprise a plurality of internal channels, i.e., one or more lumens through the device (see col. 23, lines 39-58). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Coroneo by providing the core structure with a plurality of internal channels, as taught in Haffner, in order to provide a plurality of routes through which fluid can drain from the device (see Haffner at col. 23, line 55-58), for instance, in the event that one of the routes is clogged with tissue (see Haffner at col. 23, lines 63-65).
Regarding claim 32, the limitation “the device of claim 21, configured to be a removable attachment with a shaft of an ocular surgical apparatus” recites an intended use limitation that does not impart patentable weight to the structure of the claimed invention. Even so, Coroneo discloses that the device is configured to be removable in a post-surgical operation (see para [0039]) and is capable of forming a seal between the internal channel of the device and the shaft. However, it is noted that Coroneo does not appear to disclose that the solid core structure comprises a plurality of apertures therealong.
Haffner discloses the device as described above, and further teaches that it may comprise a plurality of internal channels, i.e., one or more lumens through the device (see col. 23, lines 39-58). Each internal channel is interpreted to be an “aperture” through the solid core structure.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Coroneo by providing the core structure with a plurality of apertures in the form of internal channels, as taught in Haffner, in order to provide a plurality of routes through which fluid can drain from the device (see Haffner at col. 23, line 55-58), for instance, in the event that one of the routes is clogged with tissue (see Haffner at col. 23, lines 63-65).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Khng et al (“Intraocular pressure during phacoemulsification”, Journal of Cataract & Refractive Surgery, 2006, hereinafter “Khng”) in view of Coroneo.
Khng discloses a method of surgical cataract removal comprising the steps of: hydrodissection (pg. 303, left column), intraocular lens insertion (pg. 303, right column); phacoemulsification (pg. 303, left column); irrigation (pg. 303, right column); lens aspiration and viscoelastic fluid removal (pg. 303, right column).
Khng does not appear to disclose inserting the device of claim 21 (into the eye) to continually balance intraocular pressure throughout the removal (of the cataract).
Coroneo discloses the device of claim 21, as described above, and teaches that the device can be used to balance intraocular pressure by removing fluid from the eye when intraocular pressure exceeds an undesirable pressure, e.g., 10 mm Hg (see para [0039]).
A skilled artisan would have found it obvious at the time of the invention to modify the method disclosed in Khng by inserting the device disclosed in Haffner during one or more of the above steps, with a reasonable expectation of success. Specifically, Khng discloses that undesirable increases in intraocular pressure may cause a number of defects such as increased disc cupping and acute reversible visual field depression, particularly in glaucoma patients (se Khng at pg. 305, right column). Further, Coroneo discloses the device specifically for reliving intraocular pressure (see Coroneo at para [0039). Accordingly, a skilled artisan would have been motivated to insert the device of Haffner into the eye with a reasonable expectation of success in relieving undesirable intraocular pressure, thereby preventing undesirable visual defects.
Regarding claim 36, it is noted that Khng does not appear to teach that the device is temporarily retained in the eye, post cataract removal.
However, Coroneo discloses that its device may be retained in the eye to balance intraocular pressure and is then removed and discarded post-operatively.
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method taught in the combination of Khng and Coroneo, so as to retain the device in the eye following the cataract removal, in order to facilitate the balance of intraocular pressure until such time that the cataract removal surgical procedure is complete and the patient is in the post-operative state, with a reasonable expectation of success.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Coroneo in view of Haffner, further in view of Sanchez et al (U.S. Pat. 9,603,742 B2, hereinafter “Sanchez”).
Regarding claim 31, it is noted that Coroneo, in view of Haffner, does not appear to disclose that at least one of the internal channels comprises one or more grooves or a plurality of valves comprising one way, pre-set and/or pressure valves.
Sanchez discloses a device for draining fluid from an eye, comprising an internal channel used for draining fluid, where the internal channel comprises a plurality of one-way valves (see Fig. 5 showing valves 214 and 216 within a single channel 204 between a regulator 212).
A skilled artisan would have found it obvious to provide one or more of the channels of the modified device of Coroneo, in view of Haffner, with a plurality of valves, based on the teaching in Sanchez that a plurality of valves with a regulator can function to create a pump chamber to regulate intraocular pressure (see col. 11, lines 8-12). The plurality of valves and regulator, if provided in the modified device of Coroneo and Haffner, would allow a user to drain fluid more efficiently and quickly by using a vacuum with which to draw fluid from the eye (as taught in Sanchez at col. 11, lines 18-23).



Response to Arguments
Applicant’s arguments with respect to the previously applied rejections under 35 U.S.C. 102 and 112 claims have been considered.
A new grounds of rejection has been applied to the claims, as necessitated by the amendments to the independent claims. Thus, the arguments over the Haffner reference, applied as a primary reference, are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/14/2022